Citation Nr: 0206085	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  95-12 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (other than post-traumatic stress 
disorder).

2.  Entitlement to service connection for a digestive 
disorder, to include as secondary to exposure to Mustard Gas, 
tear gas and/or nerve gas exposure.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision, left eye.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic pathology of the feet, to include residuals of 
frostbite.

8.  Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had active military service from July 
1958 to May 1961.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In May 1994, the RO denied 
the veteran's claims of entitlement to service connection for 
a nervous condition, and determined that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for hearing loss, loss of 
vision in the left eye, a back injury, and "foot 
problems/frostbite of the feet."  In October 1994, the RO 
denied claims of entitlement to service connection for 
chronic pathology of the digestive system (claimed as a 
"stomach condition"), to include as secondary to exposure 
to Mustard Gas, tear gas and/or nerve gas, and tinnitus.  
Finally, in May 1995, the RO denied a claim of entitlement to 
nonservice connected pension.  In order to allow for more 
effective review of the veteran's claims, the Board has 
framed the issues as stated on the cover page of this 
opinion.  

In October 1998, the Board denied the veteran's claims of 
entitlement to service connection for an acquired psychiatric 
disorder (other than post-traumatic stress disorder), 
entitlement to service connection for a digestive disorder, 
to include as secondary to exposure to Mustard Gas, tear gas 
and/or nerve gas exposure, and entitlement to service 
connection for tinnitus.  The Board also found that no new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for hearing loss, for 
defective vision, left eye, for a back disorder, or for 
chronic pathology of the feet, to include residuals of 
frostbite.  In addition, the Board denied entitlement to 
nonservice connected pension.  The Board further pointed out 
to the RO that statements of the veteran contained in a May 
1994 post-traumatic stress disorder (PTSD) questionnaire, and 
several other written statements, were specific enough to 
find that a claim for entitlement to service connection for 
PTSD had been reasonably raised.  This matter was referred to 
the RO for appropriate action, and the Board will not address 
it further.  

The veteran appealed the Board's October 1998 denials to The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") and in June 2001, the Court 
remanded the case to the Board for another decision, taking 
into consideration the matters raised in its order.  
Specifically, the Court remanded the claim for consideration 
under the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. § 5100, 5102, 5103, 5103A, 5107), 
which applies to all pending claims for VA benefits, and 
which provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  

The Board is undertaking additional development of the issues 
noted on the first page of this decision, except the issue of 
entitlement to non service-connected pension, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  When such 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be codified at 
38 C.F.R. § 20.903.]  After giving such notice and reviewing 
the veteran's response, the Board will prepare a separate 
decision addressing those issues.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran had active duty in the United States Army 
from July 1958 to May 1961, and was discharged from the 
United States Army Reserves in May 1964; the veteran did not 
serve on active duty during a period of war.


CONCLUSION OF LAW

The veteran's military service does not meet the threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(12), 1501, 1521, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.159(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  The Secretary shall consider 
all information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  That is, the appellant was provided with notice 
of the laws and regulations pertaining to his claim, as well 
as notices advising him why he is not eligible for pension 
benefits.  He was also provided with a statement of the case 
applying the laws and regulations to the facts of his case, 
thereby explaining to him why he was not eligible for pension 
benefits under these laws.  In addition, he was also notified 
of his appellate rights.  

In light of the above, the Board concludes that the duty to 
notify the appellant in this case has been satisfied.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (codified at 38 C.F.R. § 3.159(b)).

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required because 
there is no reasonable possibility that it would aid in 
substantiating his claim. This is because the appellant has 
been found to be ineligible for pension benefits by virtue of 
his lack of qualifying service; i.e., the lack of active 
military service during a period of war.  Therefore, there is 
no reasonable possibility that any further assistance would 
aid in substantiating the claim.  

The Board also finds that the appellant is not prejudiced by 
its consideration of his claim pursuant to the VCAA in the 
first instance.  As set forth above, VA has already met any 
obligations to the appellant under the law.  Moreover, the 
appellant has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of this claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 1991).  In order to establish 
basic eligibility for VA disability pension benefits, it is 
required, in part, that the claimant have active military, 
naval or air service.  See 38 U.S.C.A. §§ 101(2), (24), 
1521(a); 38 C.F.R. §§ 3.1, 3.6.  "Active military, naval, and 
air service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), 
(b). "Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1.  "Active military, 
naval, and air service" also includes any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty. 38 C.F.R. § 3.6(a).  Entitlement to pension also 
requires that the appellant have served during a period of 
war.  38 C.F.R. § 3.3(a)(3).  In this case, the pertinent 
period of war is the Vietnam era which was from August 5, 
1964 through May 7, 1975, inclusive.  38 C.F.R. § 3.2(f).  
The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The basic eligibility requirements for nonservice-connected 
pension are that a veteran had to have served in the active 
military, naval or air service for a period of 90 days or 
more during a period of war; or, during a period of war, to 
have been discharged or released from such service because of 
a service-connected disability; or to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods. 38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (2001).

The veteran served on active duty from July 1958 to May 1961.  
In written statements, the veteran has essentially argued 
that he should receive nonservice-connected pension benefits 
because his service was dangerous.  Specifically, he states 
that he was involved in several altercations with East German 
and Soviet troops while stationed in Berlin, and that his 
unit was put on a three-day alert to go to Vietnam in 1961.  
He has also submitted a letter from his wife, dated in 
November 1994, in which she stated that she recalls the 
veteran being put on alert to go to Vietnam for three days in 
March or April of 1961.

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as set forth in 38 C.F.R. § 3.2, and a period of war means 
the periods described in 38 C.F.R. § 3.2. 38 C.F.R. § 3.1(e), 
(f) (2001). As noted, under 38 C.F.R. § 3.2(f), the Vietnam 
era is defined as the period beginning on February 28, 1961, 
and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period, and the period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive, in all other cases.

The facts of this case are not in dispute.  The appellant has 
not disputed the dates of his service as they have been 
documented by service records, many of which were submitted 
by the appellant himself.  His DD-214 shows military service 
in the United States Army from July 1958 to May 1961.  In a 
November 1988 claim for benefits, the veteran listed his 
dates of service as from July 1958 to May 1961.  A copy of a 
discharge certificate submitted by the veteran shows that he 
was discharged from the Reserves in May 1964.  In a January 
1994 VA Form 21-526, the veteran reported his dates of 
service to be January 1958 to May 1961.  In a May 1994 PTSD 
development sheet, the veteran listed his dates of service as 
from May 1958 to May 1964.  While there are discrepancies in 
the reports submitted concerning his exact service dates, in 
general, there is no contention or evidence that the service 
as established by available service records is erroneous in 
such a way as to warrant a further request to the service 
department to verify or recertify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  
In this case, the veteran does not assert, and the record 
does not show, that he served in the Republic of Vietnam.  He 
was separated from service in the United States Army May 
1961.  The record also shows that he was honorably discharged 
from the United States Army Reserves in May 1964.  Thus, his 
military service, including service in the Reserves, does not 
fall within the time period required to qualify for pension 
benefits.  Since the veteran does not meet the basic 
eligibility requirements set by law for nonservice-connected 
pension, his claim must be denied by operation of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

While the veteran contends that his service was dangerous, 
and that he was put on alert to go to Vietnam for three days, 
in considering his basic eligibility to receive nonservice-
connected pension, the Board has no discretion and must apply 
the law and regulations as stated.  Accordingly, his claim 
for a nonservice-connected pension must be denied.  


ORDER

Entitlement to a nonservice-connected pension is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

